DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/27/2021 has been entered.

Response to Amendments and Arguments
The amendments and arguments filed 09/27/2021 are acknowledged and have been fully considered. Claims 1-7 have been canceled; claims 8, 9 and 11-16 have been amended; claim 17 has been added; no claims have been withdrawn. Claims 8-17 are now pending and under consideration.
The previous objections to the drawings have been withdrawn, in light of the amendments to claim 13, and in light of the amendments to Fig. 3A.
The previous objections to claims 8, 9 and 12-16 have been partially
The previous rejection of claim 13 under 35 U.S.C. 112(a) has been withdrawn, in light of the amendments to claim 13. The previous rejection of claim 11 under 35 U.S.C. 112(a) has been maintained and updated in order to sufficiently address the amendments to the claim.
The previous rejection of claim 16 under 35 U.S.C. 112(b) has been withdrawn, in light of the amendments to claim 16. The previous rejection of claim 9 under 35 U.S.C. 112(b) has been maintained and updated in order to sufficiently address the amendments to the claim.

Applicant’s arguments on page 7 of the remarks with regard to the rejection of claim 11 under 35 U.S.C. 112(a) as failing to comply with the written description requirement has been fully considered, but they are not persuasive. Specifically, Applicant asserts that:

    PNG
    media_image1.png
    616
    623
    media_image1.png
    Greyscale

The examiner respectfully disagrees. As best understood by the examiner, the scope of the amended claim phrase “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” includes the first fuel-carrying connection circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” and includes the second fuel-carrying connection piece pipe section being all of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped”; however, as best understood by the examiner, Applicant’s originally-filed specification fails to sufficiently describe cross sections of the first fuel-carrying connection piece pipe section being more than one of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped,” and Applicant’s originally-filed specification fails to sufficiently describe the second fuel-carrying connection piece pipe section being all of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped.” Instead, page 4 of Applicant’s originally-filed specification merely states that: “Analogously to the above-described fuel line, the cross sections of the individual connection piece pipe sections can be designed to be asymmetrical to one another in order to represent the aforementioned poka-yoke principle. The cross sections can here be circular, semicircular, oval, semi-oval, triangular, square, rectangular or half-moon-shaped. It is also possible in principle for the lines within the connection piece base section to have any desired cross-sectional shape” (emphasis added). Put differently, such disclosure fails to provide sufficient written description support for lines 1-6 of claim 11. Also, the drawings fail to show the subject matter introduced by amendment to claim 11. Thus, claim 11, as amended, appears to improperly include “new matter,” such that the claim fails to comply with the written description requirement. To overcome the rejection, one suggestion is to amend lines 1-6 of claim 11 to instead recite --wherein the cross section of the first fuel-carrying connection piece pipe section is or half-moon-shaped, and the cross section of the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, [[and]] or half-moon-shaped--.

Applicant's arguments on pages 8-11 of the remarks with respect to the rejection of independent claim 8, as amended, under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,945,884 to Coha et al., and with respect to the rejection of independent claim 14, as amended, under 35 U.S.C. 103 as being unpatentable over Coha in view of GB 2258694 A to Coldwell have been fully considered, but they are not persuasive. Specifically, Applicant asserts on pages 10-11 of the remarks that: 

    PNG
    media_image2.png
    53
    631
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    128
    633
    media_image3.png
    Greyscale

The examiner respectfully disagrees. Firstly:
Independent claim 8, as amended, is now directed to a “connection piece” including “a first fuel-carrying connection piece pipe section fluidically coupled to a respective first end of one of the at least two mutually separated fuel-carrying lines; and a second fuel-carrying connection piece pipe section fluidically coupled to a respective first end of an other of the at least two mutually separated fuel-carrying lines, wherein the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are longitudinally spaced apart from one another and integrally formed on and extending from the common connection piece base section […] wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point” as recited in lines 4-18, such that it is understood that claim 8 requires that the “first fuel-carrying connection piece pipe section” and the “second fuel-carrying connection piece pipe section” are: (a) configured as a single connection point, (b) longitudinally spaced apart from one another, (c) integrally formed on and extend from the “common connection piece base section,” and (d) fluidically coupled to respective first ends of respective ones of the “at least two mutually separated fuel-carrying lines” of the “common connection piece base section.”
Claim 10 is dependent from claim 8 and recites in lines 1-3 that “respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are asymmetrical to one another,” such that it is understood that claim 10 further requires that the “first fuel-carrying connection piece pipe section” has a cross section that is asymmetrical to a cross section of the “second fuel-carrying connection piece pipe section.” 
Claim 11 is dependent from claim 8 via claim 10 and recites in lines 1-6 that “the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped.” As discussed in detail Claim Rejections - 35 USC § 112 section of the instant Office Action, claim 11 both improper introduces “new matter” and is indefinite in scope. Nevertheless, one attempt at understanding the scope of claim 11 may include each of the respective cross sections of the “first fuel-carrying connection piece pipe section” and the “second fuel-carrying connection piece pipe section” being circular (but asymmetrical).
Therefore, Applicant may be attempting to claim, via claim 11, an embodiment of a “connection piece” having a “first fuel-carrying connection piece pipe section” and a “second fuel-carrying connection piece pipe section” that are: (a) configured as a single connection point, (b) longitudinally spaced apart from one another, (c) integrally formed on and extend from the “common connection piece base section,” (d) fluidically coupled to respective first ends of respective ones of the “at least two mutually separated fuel-carrying lines” of the “common connection piece base section,” and (e) have respective circular asymmetrical cross sections. Applicant’s originally-filed specification appears to support at least aspects (b), (c), (d) & (e) of such a “connection piece,” although it appears support for aspect (a) of the “connection piece” (i.e., “wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point” in the last two lines of claim 8) is merely obtained via Figs. 3A & 3B of Applicant’s originally-filed drawings, which appear to differently show a definable single connection point for an integrated hose (14) having multiple lines (14I, 14II) being provided by the combination of a first connection piece pipe section (18I) and a second connection piece pipe section (18II), which have respective asymmetrical cross sections that appear to be partially circular (but appear to be none of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped”). Respectfully, it is unclear why Applicant believes, for example, that a “connection piece” having a “first fuel-carrying connection piece pipe section” and a “second fuel-carrying connection piece pipe section” that are: (b) longitudinally spaced apart from one another, (c) integrally formed on and extend from the “common connection piece base section,” (d) fluidically coupled to respective first ends of respective ones of the “at least two mutually separated fuel-carrying lines” of the “common connection piece base section”; and (e) have respective circular asymmetrical cross sections, would also be configured as a single connection point (as in claim 11), when Applicant’s remarks also contend that another “connection piece” having a “first fuel-carrying connection piece pipe section” and a “second fuel-carrying connection piece pipe section” that are: (b) longitudinally spaced apart from one another, (c) integrally formed on and extend from the “common connection piece base section,” (d) fluidically coupled to respective first ends of respective ones of the “at least two mutually separated fuel-carrying lines” of the “common connection piece base section”; and (e) have respective circular asymmetrical cross sections, as disclosed by Coha, would not be configured as a single connection point.
A manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and it is understood that the claim phrase “wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point” merely functionally defines the “first fuel-carrying connection piece pipe section” and the “second fuel-carrying connection piece pipe section” by requiring capability of the “first fuel-carrying connection piece pipe 
Furthermore, in the alternative to the rejection of claim 8 under 35 U.S.C. 102(a)(1) as being anticipated by Coha, a new ground of rejection of claim 8 is made under 35 U.S.C. 103 as being unpatentable over Coha in view of U.S. Patent No. 4,269,219 to Dybvig. 
Upon further consideration, a new ground of rejection of claim 14 is made under 35 U.S.C. 103 as being unpatentable over Coha in view of Dybvig in place of the previous rejection of claim 14 under 35 U.S.C. 103 as being unpatentable over Coha in view of Coldwell.
Also, upon further consideration, a new ground of rejection of independent claims 8 and 14 is made under 35 U.S.C. 102(a)(1) as being anticipated by Dybvig.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the subject matter of claim 11 must be shown or the features canceled from the claim. No new matter should be entered. Specifically, claim 11, as amended, now recites “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” in lines 1-6. As best understood by the examiner, the scope of the amended claim phrase “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” includes the first fuel-carrying connection piece pipe section having cross sections that are at least one of (i.e., one of, or more than one of) “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” and includes the second fuel-carrying connection piece pipe section being all of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped”; however, as best understood by the examiner, only Figs. 3A & 3B of Applicant’s drawings show a connection piece (16), and Figs. 3A & 3B of Applicant’s drawings differently show the connection piece (16) as having a first fuel-carrying connection piece pipe section (18I) with a first partially-circular cross section and a second fuel-carrying connection piece pipe section (18II) a second partially-circular cross section that is asymmetrical to the first partially-circular cross section of the first fuel-carrying connection piece pipe section (18I). Neither the first partially-circular cross section nor the second fuel-carrying connection piece pipe section is shown to be any one or more of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped.” Also, the first partially-circular cross section is not shown to include more than one cross section that is more than one of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped.” Also, the second partially-circular cross section is not shown to include more than one cross section that is all of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped.” Figs. 1 & 2 differently show respective suction units (2), with Fig. 1 being Applicant-admitted prior art (see at least page 5 of Applicant’s originally-filed specification). No drawing shows the connection piece as claimed is claim 8 “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” as required by amended claim 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 8, 14 and 17 are objected to because of the following informalities:
Claim 8 recites “A connection piece […] comprising: […] a first line that carries a fuel in a first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines” in lines 1-12, which in lines 11-12 appears to be a misstating of --a first line that carries a and is fluidically coupled to a respective second end one of the one of the at least two mutually separated fuel-carrying lines--.
Claim 8 recites “A connection piece […] comprising: […] a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction is fluidically coupled to a respective second end of the other of the at least two mutually separated fuel-carrying lines” in lines 1-16, which in lines 14-16 appears to be a misstating of --a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction and is fluidically coupled to a respective second end of the other of the at least two mutually separated fuel-carrying lines--.
Claim 8 recites “the first and second fuel-carrying connection piece pipe sections” in the second-to-last line of the claim, which appears to be a misstating of --the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section--.
Claim 14 recites “A fuel supply system […] comprising: […] a first line that carries a fuel in a first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines” in lines 1-12, which in lines 11-12 appears to be a misstating of --a first line that carries a fuel in a first flow direction and is fluidically coupled to a respective second end [[one]] of the one of the at least two mutually separated fuel-carrying lines--.
Claim 14 recites “A fuel supply system […] comprising: […] a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction is fluidically coupled to a respective second end of the other of the at least two mutually separated fuel-carrying lines” in lines 1-16, which in lines 14-16 appears to be a misstating of --a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction and is fluidically coupled to a respective second end of the other of the at least two mutually separated fuel-carrying lines--.
Claim 14 recites “the first and second fuel-carrying connection piece pipe sections” in the second-to-last line of the claim, which appears to be a misstating of --the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section--.
Claim 17 recites “the first and second fuel-carrying connection piece pipe section” in lines 1-2, which appears to be a misstating of --the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section--.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “fuel delivery unit” in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 11, as amended, now recites “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” in lines 1-6. As best understood by the examiner, the scope of the amended claim phrase “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” includes the first fuel-carrying connection piece pipe section having cross sections that are at least one of (i.e., one of, or more than one of) “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” and includes the second fuel-carrying connection piece pipe section being all of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped”; however, as best understood by the examiner, Applicant’s originally-filed specification fails to sufficiently describe cross sections of the first fuel-carrying connection piece pipe section being more than one of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped,” and Applicant’s originally-filed specification fails to sufficiently describe the second fuel-carrying connection piece pipe section being all of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped.” Instead, page 4 Analogously to the above-described fuel line, the cross sections of the individual connection piece pipe sections can be designed to be asymmetrical to one another in order to represent the aforementioned poka-yoke principle. The cross sections can here be circular, semicircular, oval, semi-oval, triangular, square, rectangular or half-moon-shaped. It is also possible in principle for the lines within the connection piece base section to have any desired cross-sectional shape” (emphasis added). Put differently, such disclosure fails to provide sufficient written description support for lines 1-6 of claim 11. Also, the drawings fail to show the subject matter introduced by amendment to claim 11. Thus, claim 11, as amended, appears to improperly include “new matter,” such that the claim fails to comply with the written description requirement. To overcome the rejection, one suggestion is to amend lines 1-6 of claim 11 to instead recite --wherein the cross section of the first fuel-carrying connection piece pipe section is or half-moon-shaped, and the cross section of the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, [[and]] or half-moon-shaped--.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11, 13, 14 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 9, as amended, recites “…and open into an assigned fuel-carrying line of the common connection piece base section, which is one of the at least two mutually separated fuel-carrying lines” in lines 5-6. Claim 9 is dependent from claim 8, and claim 8, as amended, recites “a common connection piece base section in which there are formed at least two mutually separated fuel-carrying lines” in lines 2-3, “one of the at least two mutually separated fuel-carrying lines” in line 5, and “an other of the at least two mutually separated fuel-carrying lines” in line 7. Firstly, it is unclear whether the “one of the at least two mutually separated fuel-carrying lines” in line 6 of claim 9 is intended to be the same as or different from “one of the at least two mutually separated fuel-carrying lines” in line 5 of claim 8, and, in either case, it is unclear whether “…and open into an assigned fuel-carrying line of the common connection piece base section, which is one of the at least two mutually separated fuel-carrying lines” in lines 5-6 of claim 9 is intended to indicate that all of “the first fuel-carrying connection piece pipe section, the second fuel-carrying connection piece pipe section, and the third fuel-carrying connection piece pipe section” are to open into the same fuel-carrying line of the common connection piece base section that is the “one of the at least two mutually separated fuel-carrying lines” or whether something else is intended by lines 5-6 of claim 9. Therefore, it is also unclear how recitation of the “assigned fuel-carrying line” in line 5 of claim 9 is intended to relate to the “at least two mutually separated fuel-carrying lines” in lines 2-3 of claim 8, including with respect to “one of the at least two mutually separated fuel-carrying lines” in line 5 of claim 8 and/or “an other of the at least two another, and wherein the at least two mutually separated fuel-carrying lines consists of three mutually separated fuel-carrying lines, and the third fuel-carrying connection piece pipe section is fluidically coupled to a respective first end of the third one of the three mutually separated fuel-carrying lines--.

Claim 11, as amended, now recites “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” in lines 1-6. Claim 11 is dependent from claim 10, and claim 10 recites “wherein respective cross sections of the first fuel-carrying connection piece pipe sections and the second-fuel carrying connection piece pipe section are asymmetrical to one another” in lines 1-3. As best understood by the examiner, the scope of the amended claim phrase “wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” in claim circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped” and includes the second fuel-carrying connection piece pipe section being all of “circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped”; however, as best understood by the examiner, claim 10 differently introduces a respective cross section for each of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section but not cross sections of the first fuel-carrying connection piece pipe section, and, as best understood by the examiner, there is only one first fuel-carrying connection piece pipe section and not first fuel-carrying connection piece pipe sections. To overcome the rejections, one suggestion is to amend lines 1-3 of claim 10 to instead recite --wherein respective cross sections of the first fuel-carrying connection piece pipe section and the second-fuel carrying connection piece pipe section are asymmetrical to one another-- and amend lines 1-6 of claim 11 to instead recite --wherein the cross section of the first fuel-carrying connection piece pipe section is or half-moon-shaped, and the cross section of the second fuel-carrying connection piece pipe section is circular, semi-circular, oval, semi-oval, triangular, square, rectangular, [[and]] or half-moon-shaped--.

Claim 13 introduces “at least two mutually separated fuel-carrying lines” in lines 4-5. Claim 13 is dependent from claim 8, and claim 8 also introduces “at least two mutually separated fuel-carrying lines” in lines 2-3. Additionally, each of line 5 of claim of the common connection piece base section--.

Claim 14 introduces “at least two mutually separated fuel-carrying lines” in lines 2-3 as well as in the last two lines of claim; however, each of line 5 of claim 14, line 7 of claim 14, line 12 of claim 14 and line 15 of claim 14 refers to “the at least two mutually separated fuel-carrying lines,” and it is unclear which introduced set of “at least two mutually separated fuel-carrying lines” is intended to correspond to each instance of “the at least two mutually separated fuel-carrying lines” in claim 14. Thus, there appears to be improper antecedent basis for the limitations in the claim. To overcome the rejection, one suggestion is to amend each instance of “the at least two mutually separated fuel-carrying lines” in lines 5, 7, 12 and 15 of claim 14 to instead recite --the at least two mutually separated fuel-carrying lines of the common connection piece base section--.

Claim 17 recites “wherein the first and second fuel-carrying connection piece pipe section are prescribed within a geometric shape” in lines 1-2; however, it is unclear what exactly is meant by this claim recitation, given that nothing about the “first fuel-carrying connection piece pipe section” and/or the “second fuel-carrying connection piece pipe section” or the “geometric shape” is defined in the claims so as to actually provide further limitation to the claimed “connection piece” as compared to claim 15, from which claim 17 is dependent, as the “first fuel-carrying connection piece pipe section” and the “second fuel-carrying connection piece pipe section” of claim 15 is already necessarily specifiable within the boundary of any geometric shape (e.g., a rectangular shape in the case of a two-dimensional geometric shape, or a rectangular prism shape in the case of a three-dimensional geometric shape) having a size large enough to bound both of the vent conduit fitting section and the fuel conduit fitting section, such as with respect to any viewpoint (or cross-section) of the vent conduit fitting section and the fuel conduit fitting section in the case of a two-dimensional geometric shape. Put differently, it is unclear how one would form the “connection piece” of claim 15 in such a way where the “first fuel-carrying connection piece pipe section” and/or the “second fuel-carrying connection piece pipe section” could not be prescribed within an undefined “geometric shape” selectable from indefinite possibilities. Also, it has been held that reference to an object that is variable renders a claim indefinite [e.g., see: MPEP 2173.05(b)_II].

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 17 recites “wherein the first and second fuel-carrying connection piece pipe section are prescribed within a geometric shape” in lines 1-2; however, nothing about the “first fuel-carrying connection piece pipe section” and/or the “second fuel-carrying connection piece pipe section” or the “geometric shape” is defined in claim 17 so as to actually provide further limitation to the “connection piece” as compared to the “connection piece” of claim 15, from which claim 17 is dependent, as the “first fuel-carrying connection piece pipe section” and the “second fuel-carrying connection piece pipe section” of claim 15 is already necessarily specifiable within the boundary of any geometric shape (e.g., a rectangular shape in the case of a two-dimensional geometric shape, or a rectangular prism shape in the case of a three-dimensional geometric shape) having a size large enough to bound both of the vent conduit fitting section and the fuel conduit fitting section, such as with respect to any viewpoint (or cross-section)  Put differently, it is unclear how one would form the “connection piece” of claim 15 in such a way where the “first fuel-carrying connection piece pipe section” and/or the “second fuel-carrying connection piece pipe section” could not be prescribed within an undefined “geometric shape” selectable from indefinite possibilities. Therefore, claim 17 does not appear to necessarily further limit the subject matter of the claim upon which it depends, such that the claim is of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 9, 12, 13 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 4,945,884 to Coha et al. (hereinafter: “Coha”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Coha in view of U.S. Patent No. 4,269,219 to Dybvig (hereinafter: “Dybvig”).
With respect to claim 8, Coha teaches a connection piece of a fuel-carrying vehicle [the claim phrase “of a fuel-carrying vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, for example, cover 46, as depicted by at least Figs. 1-3, is understood to include a “connection piece” for a fuel delivery system 20 for a fuel tank 10 for an automobile], comprising: a common connection piece base section in which there are formed at least two mutually separated fuel-carrying lines; a first fuel-carrying connection piece pipe section fluidically coupled to a respective first end of one of the at least two mutually separated fuel-carrying lines; and a second fuel-carrying connection piece pipe section fluidically coupled to a respective first end of an other of the at least two mutually separated fuel-carrying lines [for example, as depicted by at least Figs. 1-3, the cover 46 includes each of a high pressure connector 56 and a return fuel connector 60, where an apparent first fuel-carrying line portion (e.g., “one of the at least two mutually separated fuel-carrying lines”) extends through an apparent portion of a flat plastic disc of the cover 46 (e.g., “common connection piece base section”) such that an apparent first end of the apparent first fuel-carrying line portion (e.g., “respective first end of one of the at least two mutually separated fuel-carrying lines”) located at an upper side of the flat plastic disc of the cover 46 is fluidically coupled with an apparent upper portion of the high pressure connector 56 (e.g., “first fuel-carrying connection piece pipe section”) formed above the flat plastic disc of the cover 46, and where an apparent second fuel-carrying line portion (e.g., “an other of the at least two mutually separated fuel-carrying lines”) extends through the apparent portion of the flat plastic disc of the cover 46 such that an apparent first end of the apparent second fuel-carrying line portion (e.g., “respective first end of an other of the at least two mutually separated fuel-carrying lines”) located at an upper side of the flat plastic disc of the cover 46 is fluidically coupled with an apparent upper portion of the return fuel connector 60 (e.g., “second fuel-carrying connection piece pipe section”) formed above the flat plastic disc of the cover 46], wherein the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are longitudinally spaced apart from one another and integrally formed on and extending from the common connection piece base section (apparent from at least Figs. 1-3); a first line that carries a fuel in a first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines [for example, as depicted by at least Figs. 1-3, an apparent second end of the apparent first fuel-carrying line portion (e.g., “respective second end of the one of the at least two mutually separated fuel-carrying lines”) located at a lower side of the flat plastic disc of the cover 46 is fluidically coupled with an apparent lower line portion of the high pressure connector 56 (e.g., “first line”) formed below the flat plastic disc of the cover 46]; and a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines [for example, as depicted by at least Figs. 1-3, an apparent second end of the apparent second fuel-carrying line portion (e.g., “respective second end of the other of the at least two mutually separated fuel-carrying lines”) located at the lower side of the flat plastic disc of the cover 46 is fluidically coupled with an apparent lower line portion of the return fuel connector 60 (e.g., “second line”) formed below the flat plastic disc of the cover 46; because carries the fuel in the first flow direction and carries the fuel in a second flow direction are recited in the alternative, it is sufficient to address one of the claimed alternatives]; wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point [a manner of operating a device does not differentiate an apparatus claim from the prior art (e.g., see: MPEP 2114_II), and it is understood that the claim phrase “wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point” merely functionally defines the “first fuel-carrying connection piece pipe section” and the “second fuel-carrying connection piece pipe section” by requiring capability of the “first fuel-carrying connection piece pipe section” and the “second fuel-carrying connection piece pipe section” to act together to provide a single location that enables a single connection to be made, and it is apparent from at least Figs. 1-3 that the apparent first fuel-carrying line portion and the apparent second fuel-carrying line portion together would necessarily be connectable with, for example, a suitable fuel line configured as a one-piece multi-chamber line having at least two mutually separated fuel-carrying lines, such that it is also understood that the apparent first fuel-carrying line portion and the apparent second fuel-carrying line portion together would be inherently capable of acting together to provide a single location that enables a single connection to be made with the suitable fuel line configured as the one-piece multi-chamber line having the at least two mutually separated fuel-carrying lines (e.g., see: MPEP 2114_I), and nothing about the design of the connection piece in Figs. 1-3 would prevent the apparent first fuel-carrying line portion and the apparent second fuel-carrying line portion from acting together to provide a single location that enables a single connection to be made with the suitable fuel line configured as the one-piece multi-chamber line having the at least two mutually separated fuel-carrying lines]. 
As discussed in detail above, Coha is understood to teach each and every limitation of the connection piece of claim 8 so as to anticipate the claim under a broadest reasonable interpretation. However, in such a case where Applicant is able to sufficiently show that Coha does not teach that the first and second fuel-carrying connection piece pipe sections are configured as a single connection point AND that the first and second fuel-carrying connection piece pipe sections in Coha are not inherently configured as a single connection point and/or in such a case where Coha is not interpreted or relied upon to teach that the first and second fuel-carrying connection piece pipe sections are configured as a single connection point, it is also noted that Dybvig teaches a connection piece (2) of a fuel-carrying vehicle [the claim phrase “of a fuel-carrying vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Fig. 1 in view of at least Col. 1, lines 7-13], comprising: a common connection piece base section in which there are formed at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1 in view of at least Col. 3, lines 50-54, Col. 4, lines 34-43 & Col. 4, lines 54-58, the hose fitting 2 includes an apparent definable base section (e.g., “common connection piece base section”) (e.g., as pointed out and labeled in the first marked-up copy of Fig. 1 provided below), where the base section includes an apparent definable first portion of a vent passage 8 (which carries fuel vapors, such as gasoline vapors) (e.g., “one of the at least two mutually separated fuel-carrying lines”) and an apparent definable first portion of a fuel passage 9 (which carries liquid fuel, such as liquid gasoline) (e.g., “other of the at least two mutually separated fuel-carrying lines”) (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)]; a first fuel-carrying connection piece pipe section fluidically coupled to a respective first end of one of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the hose fitting 2 includes an apparent definable vent conduit fitting section (e.g., “first fuel-carrying connection piece pipe section”) (e.g., as pointed out and labeled in the first marked-up copy of Fig. 1 provided below) that includes an apparent definable second portion of the vent passage 8 that is different from the first portion of the vent passage 8, where an apparent definable first end of the first portion of the vent passage 8 of the base section is fluidly coupled to the second portion of the vent passage 8 of the vent conduit fitting section (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)]; and a second fuel-carrying connection piece pipe section fluidically coupled to a respective first end of an other of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the hose fitting 2 includes an apparent definable fuel conduit fitting section (e.g., “second fuel-carrying connection piece pipe section”) (e.g., as pointed out and labeled in the first marked-up copy of Fig. 1 provided below) that includes an apparent definable second portion of the fuel passage 9 that is different from the first portion of the fuel passage 9, where an apparent definable first end of the first portion of the fuel passage 9 of the base section is fluidly coupled to the second portion of the fuel passage 9 of the fuel conduit fitting section (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)], wherein the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are longitudinally spaced apart from one another and integrally formed on and extending from the common connection piece base section (apparent from Fig. 1); a first line that carries a fuel in a first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the base section of the hose fitting 2 also includes an apparent definable third portion of the vent passage 8 (e.g., “first line”) that is different from each of the first portion of the vent passage 8 and the second portion of the vent passage 8, where an apparent definable second end of the first portion of the vent passage 8 (which is opposite the first end of the first portion of the vent passage 8) is fluidly coupled to the third portion of the vent passage 8 (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)]; and a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the base section of the hose fitting 2 also includes an apparent definable third portion of the fuel passage 9 (e.g., “second line”) that is different from each of the first portion of the fuel passage 9 and the second portion of the fuel passage 9, where an apparent definable second end of the first portion of the fuel passage 9 (which is opposite the first end of the first portion of the fuel passage 9) is fluidly coupled to the third portion of the fuel passage 9 (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below); because carries the fuel in the first flow direction and carries the fuel in a second flow direction are recited in the alternative, it is sufficient to address one of the claimed alternatives]; wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point (it is apparent from Fig. 1 that the vent conduit fitting section and the fuel conduit fitting section are designed for connection with an apparent end of a dual conduit hose 3 so as to together provide a single connection point for the dual conduit hose 3, where the dual conduit hose 3 is an integrated hose with multiple lines via a conduit 6 and a conduit 7).

    PNG
    media_image4.png
    265
    382
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    310
    422
    media_image5.png
    Greyscale

Therefore, even if Coha is not interpreted or relied upon to teach that the first and second fuel-carrying connection piece pipe sections are configured as a single connection point, it nevertheless would have been obvious to one having ordinary skill in the art at the time the invention was made in view of the teachings of Dybvig that the 

With respect to claim 9, Coha (alternatively, Coha in view of Dybvig) teaches the connection piece as claimed in claim 8, wherein the connection piece further comprises a third fuel-carrying connection piece pipe section [for example, as depicted by at least Figs. 1-3 of Coha, the cover 46 also includes a vapor connector 58 having an apparent upper portion (e.g., “first fuel-carrying connection piece pipe section”) formed above the flat plastic disc of the cover 46], wherein the first fuel-carrying connection piece pipe section, the second fuel-carrying connection piece pipe section, and the third fuel-carrying connection piece pipe section are each spaced apart from one another and open into an assigned fuel-carrying line of the common connection piece base section, which is one of the at least two mutually separated fuel-carrying lines (apparent from at least Figs. 1-3 of Coha).

With respect to claim 12, Coha (alternatively, Coha in view of Dybvig) teaches the connection piece as claimed in claim 8, wherein the connection piece is integrally formed on a flange configured to close an opening of a fuel tank of a fuel delivery unit (apparent from at least Figs. 1-3 of Coha).

With respect to claim 13, Coha (alternatively, Coha in view of Dybvig) teaches the connection piece as claimed in claim 8, wherein the single connection point of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section is configured to connect to a fuel line, where the fuel line configured (as discussed in detail above with respect to claim 8).

With respect to claim 15, Coha (alternatively, Coha in view of Dybvig) teaches the connection piece as claimed in claim 8, wherein the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are each textured at an end facing away from the common connection piece base section (apparent from at least Figs. 2 & 3 of Coha).

 With respect to claim 16, Coha (alternatively, Coha in view of Dybvig) teaches the connection piece as claimed in claim 15, wherein the texture is barbed (apparent from at least Figs. 2 & 3 of Coha).

With respect to claim 17, Coha (alternatively, Coha in view of Dybvig) teaches the connection piece as claimed in claim 15, wherein the first and second fuel-carrying connection piece pipe section are prescribed within a geometric shape [for example, it is apparent from Figs. 1-3 of Coha that the vent conduit fitting section and the fuel conduit fitting section are necessarily specifiable within the boundary of any geometric shape (e.g., a rectangular shape in the case of a two-dimensional geometric shape, or a rectangular prism shape in the case of a three-dimensional geometric shape) having a size large enough to bound both of the apparent first fuel-carrying line portion and the apparent second fuel-carrying line portion, such as with respect to any viewpoint (or cross-section) of the vent conduit fitting section and the fuel conduit fitting section in the case of a two-dimensional geometric shape, or such as to bound all parts of the apparent first fuel-carrying line portion and the apparent second fuel-carrying line portion in the case of a three-dimensional geometric shape].

Claims 8 and 12-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dybvig.
With respect to claim 8, Dybvig teaches a connection piece (2) of a fuel-carrying vehicle [the claim phrase “of a fuel-carrying vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Fig. 1 in view of at least Col. 1, lines 7-13], comprising: a common connection piece base section in which there are formed at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1 in view of at least Col. 3, lines 50-54, Col. 4, lines 34-43 & Col. 4, lines 54-58, the hose fitting 2 includes an apparent definable base section (e.g., “common connection piece base section”) (e.g., as pointed out and labeled in the first marked-up copy of Fig. 1 provided below), where the base section includes an apparent definable first portion of a vent passage 8 (which carries fuel vapors, such as gasoline vapors) (e.g., “one of the at least two mutually separated fuel-carrying lines”) and an apparent definable first portion of a fuel passage 9 (which carries liquid fuel, such as liquid gasoline) (e.g., “other of the at least two mutually separated fuel-carrying lines”) (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)]; a first fuel-carrying connection piece pipe section fluidically coupled to a respective first end of one of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the hose fitting 2 includes an apparent definable vent conduit fitting section (e.g., “first fuel-carrying connection piece pipe section”) (e.g., as pointed out and labeled in the first marked-up copy of Fig. 1 provided below) that includes an apparent definable second portion of the vent passage 8 that is different from the first portion of the vent passage 8, where an apparent definable first end of the first portion of the vent passage 8 of the base section is fluidly coupled to the second portion of the vent passage 8 of the vent conduit fitting section (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)]; and a second fuel-carrying connection piece pipe section fluidically coupled to a respective first end of an other of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the hose fitting 2 includes an apparent definable fuel conduit fitting section (e.g., “second fuel-carrying connection piece pipe section”) (e.g., as pointed out and labeled in the first marked-up copy of Fig. 1 provided below) that includes an apparent definable second portion of the fuel passage 9 that is different from the first portion of the fuel passage 9, where an apparent definable first end of the first portion of the fuel passage 9 of the base section is fluidly coupled to the second portion of the fuel passage 9 of the fuel conduit fitting section (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)], wherein the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are longitudinally (apparent from Fig. 1); a first line that carries a fuel in a first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the base section of the hose fitting 2 also includes an apparent definable third portion of the vent passage 8 (e.g., “first line”) that is different from each of the first portion of the vent passage 8 and the second portion of the vent passage 8, where an apparent definable second end of the first portion of the vent passage 8 (which is opposite the first end of the first portion of the vent passage 8) is fluidly coupled to the third portion of the vent passage 8 (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below)]; and a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction is fluidically coupled to a respective second end of the one of the at least two mutually separated fuel-carrying lines [for example, as depicted by Fig. 1, the base section of the hose fitting 2 also includes an apparent definable third portion of the fuel passage 9 (e.g., “second line”) that is different from each of the first portion of the fuel passage 9 and the second portion of the fuel passage 9, where an apparent definable second end of the first portion of the fuel passage 9 (which is opposite the first end of the first portion of the fuel passage 9) is fluidly coupled to the third portion of the fuel passage 9 (e.g., as pointed out and labeled in the second marked-up copy of Fig. 1 provided below); because carries the fuel in the first flow direction and carries the fuel in a second flow direction are recited in the alternative, it is sufficient to address one of the claimed alternatives]; (it is apparent from Fig. 1 that the vent conduit fitting section and the fuel conduit fitting section are designed for connection with an apparent end of a dual conduit hose 3 so as to together provide a single connection point for the dual conduit hose 3, where the dual conduit hose 3 is an integrated hose with multiple lines via a conduit 6 and a conduit 7).

    PNG
    media_image4.png
    265
    382
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    310
    422
    media_image5.png
    Greyscale


With respect to claim 12, Dybvig teaches the connection piece as claimed in claim 8, wherein the connection piece is integrally formed on a flange (1) configured to close an opening of a fuel tank of a fuel delivery unit (as depicted by at least Fig. 1 in view of at least Col. 3, lines 43-50 & Col. 4, lines 32-33). 

With respect to claim 13, Dybvig teaches the connection piece as claimed in claim 8, wherein the single connection point of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section is configured to connect to a fuel line, where the fuel line configured as a one-piece multi-chamber line (as discussed in detail above with respect to claim 8). 

With respect to claim 14, Dybvig teaches a fuel supply system of a vehicle [the claim phrase “of a vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, apparent from at least Fig. 1 in view of at least Col. 1, lines 7-13], comprising: a common connection piece base section in which there are formed at least two mutually separated fuel-carrying lines; a first fuel-carrying connection piece pipe section fluidically coupled to a respective first end of one of the at least two mutually separated fuel-carrying lines; a second fuel-carrying connection piece pipe section fluidically coupled to a respective first end of an other of the at least two mutually separated fuel-carrying lines, wherein the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are longitudinally spaced apart from one another and integrally formed on and extending from the common connection piece base section; a first line that carries a fuel in a first flow direction is fluidically coupled to a respective second end one of the one of the at least two mutually separated fuel-carrying lines; a second line that carries the fuel in the first flow direction or in a second flow direction opposite to the first flow direction is fluidically coupled to a respective second end of the other of the at least two mutually separated fuel-carrying lines (as discussed in detail above with respect to at least claims 8 and 13); and at least one fuel line configured as a one-piece multi-chamber line having at least two mutually (apparent from at least Fig. 1 in view of at least Col. 3, lines 16-29, Col. 3, lines 50-63 & Col. 4, lines 44-50); wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point (as discussed in detail above with respect to at least claims 8 and 13).

With respect to claim 15, Dybvig teaches the connection piece as claimed in claim 8, wherein the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are each textured at an end facing away from the common connection piece base section (apparent from Fig. 1).

 With respect to claim 16, Dybvig teaches the connection piece as claimed in claim 15, wherein the texture is barbed (apparent from Fig. 1).

With respect to claim 17, Dybvig teaches the connection piece as claimed in claim 15, wherein the first and second fuel-carrying connection piece pipe section are prescribed within a geometric shape [for example, it is apparent from Fig. 1 that the vent conduit fitting section and the fuel conduit fitting section are necessarily specifiable within the boundary of any geometric shape (e.g., a rectangular shape in the case of a two-dimensional geometric shape, or a rectangular prism shape in the case of a three-dimensional geometric shape) having a size large enough to bound both of the vent conduit fitting section and the fuel conduit fitting section, such as with respect to any viewpoint (or cross-section) of the vent conduit fitting section and the fuel conduit fitting section in the case of a two-dimensional geometric shape, or such as to bound all portions of the vent conduit fitting section and the fuel conduit fitting section in the case of a three-dimensional geometric shape].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dybvig in view of Coha.
With respect to claim 9, Dybvig teaches the connection piece as claimed in claim 8; however, Dybvig appears to lack a clear teaching as to whether the connection piece further comprises a third fuel-carrying connection piece pipe section. Therefore, while Dybvig teaches that the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are each spaced apart from one another and open into an assigned fuel-carrying line of the common connection piece base section (as discussed in detail above with respect to claim 8), Dybvig appears to lack a clear teaching as to whether the first fuel-carrying connection piece pipe section, the second fuel-carrying connection piece pipe section, and the third fuel-carrying connection piece pipe section are each spaced apart from one another and open into an assigned fuel-carrying line of the common connection piece base section.
Coha teaches a connection piece of a fuel-carrying vehicle (for example, cover 46, as depicted by at least Figs. 1-3, is understood to include a “connection piece” for a fuel delivery system 20 for a fuel tank 10 for an automobile), comprising: a common connection piece base section in which there are formed at least two mutually separated fuel-carrying lines; a first fuel-carrying connection piece pipe section fluidically coupled to a respective first end one of one of the at least two [for example, as depicted by at least Figs. 1-3, the cover 46 includes each of a vapor connector 58, a high pressure connector 56, and a return fuel connector 60, where an apparent first fuel-carrying line portion (e.g., “one of the at least two mutually separated fuel-carrying lines”) extends through an apparent portion of a flat plastic disc of the cover 46 (e.g., “common connection piece base section”) such that an apparent first end of the apparent first fuel-carrying line portion located at an upper side of the flat plastic disc of the cover 46 is fluidically coupled with an apparent upper portion of the vapor connector 58 (e.g., “first fuel-carrying connection piece pipe section”) formed above the flat plastic disc of the cover 46, where an apparent second fuel-carrying line portion (e.g., “an other of the at least two mutually separated fuel-carrying lines”) extends through the apparent portion of the flat plastic disc of the cover 46 such that an apparent first end of the apparent second fuel-carrying line portion located at an upper side of the flat plastic disc of the cover 46 is fluidically coupled with an apparent upper portion of the high pressure connector 56 (e.g., “second fuel-carrying connection piece pipe section”) formed above the flat plastic disc of the cover 46, and an apparent upper portion of the return fuel connector 60 (e.g., “third fuel-carrying connection piece pipe section”) is formed above the flat plastic disc of the cover 46], wherein the first and the second fuel-carrying connection piece pipe sections are longitudinally spaced apart from one another and integrally (apparent from at least Figs. 1-3); wherein the first fuel-carrying connection piece pipe section, the second fuel-carrying connection piece pipe section, and the third fuel-carrying connection piece pipe section are each spaced apart from one another and open into an assigned fuel-carrying line of the common connection piece base section (apparent from at least Figs. 1-3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connection piece of Dybvig with the teachings of Coha to further include a third fuel-carrying connection piece pipe section because Coha demonstrates that inclusion of a return fuel connector as part of a third fuel-carrying connection piece pipe section beneficially provide a route for excess fuel to be directed back to a fuel tank, and because Coha teaches that forming a third fuel-carrying connection piece pipe section together with a first fuel-carrying connection piece pipe section and a second fuel-carrying connection piece pipe section as part of a connection piece beneficially provides manufacturing improvements by enabling modular assembly and installation. In such a modification, it is also understood that the first fuel-carrying connection piece pipe section, the second fuel-carrying connection piece pipe section, and the third fuel-carrying connection piece pipe section would each be spaced apart from one another and open into an assigned fuel-carrying line of the common connection piece base section for at least the reason that each of Dybvig and Coha teaches to space apart each of the fuel-carrying connection piece pipe sections and to assign each of the fuel-carrying lines of the common connection piece with a respective one of the fuel-carrying connection piece pipe sections. 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dybvig in view of WO 9410491 A1 to Fontaine et al. (hereinafter: “Fontaine”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Dybvig in view of Applicant-admitted prior art (hereinafter: “AAPA”).
With respect to claim 10, Dybvig teaches the connection piece as claimed in claim 8; however, Dybvig appears to lack a clear teaching as to whether respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are asymmetrical to one another.
Fontaine teaches an analogous first connection piece (101; apparent from at least Fig. 1) including a first fuel-carrying connection piece pipe section (as depicted by at least Fig. 1 in view of any one of Figs. 2a-2f, an apparent first portion of connector 101 corresponding to a pipe section 14 is understood to be the same as a “first fuel-carrying connection piece pipe section”) for supplying fuel from a fuel tank (10) to an engine (11) and a second fuel-carrying connection piece pipe section (as depicted by at least Fig. 1 in view of any one of Figs. 2a-2f, an apparent second portion of connector 101 corresponding to a pipe section 15 is understood to be the same as a “second fuel-carrying connection piece pipe section”) for returning fuel from the engine to the fuel tank, where the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section have respective asymmetrical cross sections (apparent from any one of Figs. 2a-2f in view of at least Fig. 1). In the alternative to the analogous first connection piece, Coldwell also teaches an analogous second connection piece (101; apparent from at least Fig. 3) including a first fuel-carrying connection piece pipe section (as depicted by at least Fig. 3 in view of any one of Figs. 4a-4f, an apparent first portion of connector 101 corresponding to a pipe section 14 is understood to be the same as a “first fuel-carrying connection piece pipe section”) for supplying fuel from the fuel tank to the engine, a second fuel-carrying connection piece pipe section (as depicted by at least Fig. 3 in view of any one of Figs. 4a-4f, an apparent second portion of connector 101 corresponding to a pipe section 32 is understood to be the same as a “second fuel-carrying connection piece pipe section”) for routing fuel vapor from the fuel tank, and a third fuel-carrying connection piece pipe section (as depicted by at least Fig. 3 in view of any one of Figs. 4a-4f, an apparent third portion of connector 101 corresponding to a pipe section 15 is understood to be the same as a “third fuel-carrying connection piece pipe section”) for returning fuel from the engine to the fuel tank, where at least the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section have respective asymmetrical cross sections (apparent from any one of Figs. 4a-4f in view of at least Fig. 3).
AAPA teaches that it was known to form different fuel-carrying lines (8, 10, 12) with different diameters (apparent from Fig. 1 in view of at least ¶ 0030-0031 of the specification of the originally-filed disclosure of the instant application).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connection piece of Dybvig with the teachings of Fontaine, if even necessary, such that respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece 
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connection piece of Dybvig with the teachings of AAPA, if even necessary, such that respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are asymmetrical to one another, by forming the circular cross section first fuel-carrying connection piece pipe section with a first diameter that is different from a second diameter of the circular cross section of the second fuel-carrying connection piece pipe section, because AAPA teaches that it was known to form different fuel-carrying lines with different diameters, and Applicant’s originally-filed disclosure fails to establish any criticality for size and/or shape of cross sections of the fuel-carrying connection piece pipe sections of the claimed connection piece. Additionally, it would have been an obvious matter of design choice to make the respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section of whatever form or shape was desired or expedient, including asymmetrical cross sections, as changes in form or 

With respect to claim 11, Dybvig modified supra teaches the connection piece as claimed in claim 10, wherein the cross sections of the first fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped, and the second fuel-carrying connection piece pipe section is one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped (for example, as discussed in detail above with respect to claim 10, and apparent from at least fig. 1 of Dybvig in view of at least Figs. 2a-2f & 4a-4f of Fontaine, or in view of at least Fig. 1 of AAPA; because circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped are recited in the alternative with respect to each of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section, it is sufficient to address one of the claimed alternatives with respect to each of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section). 

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Coha in view of Fontaine, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Coha in view of Applicant-admitted prior art (hereinafter: “AAPA”), or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Coha in view of Dybvig, and in view of Fontaine, or, in the alternative, under 35 U.S.C. 103 as being unpatentable over Coha in view of Dybvig, and in view of AAPA.
With respect to claim 10, Coha (alternatively, Coha in view of Dybvig) teaches the connection piece as claimed in claim 8; however, Coha appears to lack a clear teaching as to whether respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are asymmetrical to one another [it is not clear from Figs. 1-3 whether a cross section of the apparent upper portion of the high pressure connector 56 is symmetrical (or asymmetrical) with a cross section of the apparent upper portion of the return fuel connector 60].  
Fontaine teaches an analogous first connection piece (101; apparent from at least Fig. 1) including a first fuel-carrying connection piece pipe section (as depicted by at least Fig. 1 in view of any one of Figs. 2a-2f, an apparent first portion of connector 101 corresponding to a pipe section 14 is understood to be the same as a “first fuel-carrying connection piece pipe section”) for supplying fuel from a (10) to an engine (11) and a second fuel-carrying connection piece pipe section (as depicted by at least Fig. 1 in view of any one of Figs. 2a-2f, an apparent second portion of connector 101 corresponding to a pipe section 15 is understood to be the same as a “second fuel-carrying connection piece pipe section”) for returning fuel from the engine to the fuel tank, where the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section have respective asymmetrical cross sections (apparent from any one of Figs. 2a-2f in view of at least Fig. 1). In the alternative to the analogous first connection piece, Coldwell also teaches an analogous second connection piece (101; apparent from at least Fig. 3) including a first fuel-carrying connection piece pipe section (as depicted by at least Fig. 3 in view of any one of Figs. 4a-4f, an apparent first portion of connector 101 corresponding to a pipe section 14 is understood to be the same as a “first fuel-carrying connection piece pipe section”) for supplying fuel from the fuel tank to the engine, a second fuel-carrying connection piece pipe section (as depicted by at least Fig. 3 in view of any one of Figs. 4a-4f, an apparent second portion of connector 101 corresponding to a pipe section 32 is understood to be the same as a “second fuel-carrying connection piece pipe section”) for routing fuel vapor from the fuel tank, and a third fuel-carrying connection piece pipe section (as depicted by at least Fig. 3 in view of any one of Figs. 4a-4f, an apparent third portion of connector 101 corresponding to a pipe section 15 is understood to be the same as a “third fuel-carrying connection piece pipe section”) for returning fuel from the engine to the fuel tank, where at least the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece (apparent from any one of Figs. 4a-4f in view of at least Fig. 3).
AAPA teaches that it was known to form different fuel-carrying lines (8, 10, 12) with different diameters (apparent from Fig. 1 in view of at least ¶ 0030-0031 of the specification of the originally-filed disclosure of the instant application).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connection piece of Coha with the teachings of Fontaine, if even necessary, such that respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are asymmetrical to one another, instead of symmetrical, by differently forming respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section asymmetrically, whether in the form of coaxial circular cross sections or partially circular cross sections or a central cross section between two circular cross sections, instead of forming the respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section as symmetrical cross sections, because Fontaine further teaches that such arrangements are merely alternatives for maintaining separation between the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section at locations external the fuel tank, and nothing about respective asymmetrical cross sections for the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section would be reasonably expected to destroy or otherwise degrade operability of connection piece of Coha as compared to symmetrical cross sections. Therefore, it is 
Alternatively, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the connection piece of Coha with the teachings of AAPA, if even necessary, such that respective cross sections of the first fuel-carrying connection piece pipe section and the second fuel-carrying connection piece pipe section are asymmetrical to one another, by forming the circular cross section first fuel-carrying connection piece pipe section with a first diameter that is 

With respect to claim 11, Coha modified supra teaches the connection piece as claimed in claim 10, wherein the cross sections of the first fuel-carrying connection piece pipe section and/or the second fuel-carrying connection piece pipe section are one or more of circular, semi-circular, oval, semi-oval, triangular, square, rectangular, (for example, a circular cross section in the apparent upper portion of the high pressure connector 56 is apparent from at least Figs. 2 & 3; also, see: Fig. 1 of AAPA; because the cross section of the first fuel-carrying connection piece pipe section and the cross section of the second fuel-carrying connection piece pipe section are recited in the alternative, it is sufficient to address one of the claimed alternatives; because circular, semi-circular, oval, semi-oval, triangular, square, rectangular, and half-moon-shaped are recited in the alternative, it is sufficient to address one of the claimed alternatives).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Coha in view of Dybvig.
With respect to claim 14, Coha teaches a fuel supply system of a vehicle [the claim phrase “of a vehicle” appears to merely amount to a recitation of intended use or purpose, and, in general, recitations of intended use or purpose are not germane to patentability of a claim (e.g., see: MPEP 2111.02); nevertheless, for example, fuel delivery system 20 and a fuel tank 10, as depicted by at least Figs. 1-3, are understood to amount to a “fuel supply system” for an automobile], comprising: a common connection piece base section in which there are formed at least two mutually separated fuel-carrying lines; a first fuel-carrying connection piece pipe section fluidically coupled to a respective first end of one of the at least two mutually separated fuel-carrying lines; a second fuel-carrying connection piece pipe section fluidically coupled to a respective first end of an other of the at least two mutually separated fuel-carrying lines, wherein the first fuel-carrying connection piece pipe (as discussed in detail above with respect to at least claims 8 and 13); and at least one fuel line (for example, as discussed by at least Col. 2, lines 45-68); wherein the first and second fuel-carrying connection piece pipe sections are configured as a single connection point (as discussed in detail above with respect to at least claims 8 and 13); however, Coha appears to lack a clear teaching as to whether the at least one fuel line of the fuel supply system is configured as a one-piece multi-chamber line having at least two mutually separated fuel-carrying lines.
Dybvig teaches a fuel supply system of a vehicle (apparent from at least Fig. 1 in view of at least Col. 1, lines 7-13), comprising the connection piece of claim 8 (as discussed in detail above with respect to at least each of the rejections of claim 8), where the fuel supply system further comprises at least one fuel line configured as a one-piece multi-chamber line having at least two mutually separated fuel-carrying lines (apparent from at least Fig. 1 in view of at least Col. 3, lines 16-29, Col. 3, lines 50-63 & Col. 4, lines 44-50).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the fuel supply system of Coha with the teachings .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is provided on the attached PTO-892 Notice of References Cited form.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN ZALESKAS/Primary Examiner, Art Unit 3747